United States Court of Appeals
                      For the First Circuit


No. 09-1760

                     CRISPIN TORIBIO-CHAVEZ,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on July 8, 2010 is amended
as follows:

     On page 7, line 2, change "fist" to "first".

     On page 14, footnote 6, line 8, change "Gozales" to
"Gonzales".